Citation Nr: 0842863	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-37 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) with irritable bowel 
syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to March 
1991 and from August 1995 to October 1999.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
awarded service connection for IBS to be evaluated with GERD, 
and denied an increased rating for GERD with IBS.  The 
veteran filed a notice of disagreement with the effective 
date of the award of service connection for IBS as well as 
with the denial of an increased rating for GERD with IBS.  
Thereafter, in an October 2006 rating decision, the RO 
granted an earlier effective date for the award of service 
connection for IBS.  As this is a full grant of the benefits 
sought on appeal with respect to the earlier effective date 
issue, it is not currently before the Board.

In September 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his GERD with IBS is more severe 
than contemplated by the currently assigned 30 percent 
rating.  In this regard, the veteran specifically stated at 
the Travel Board hearing that he has black, tarry stools, 
which could indicate gastrointestinal bleeding.  A review of 
the VA medical evidence of record reveals that the veteran 
denied having black tarry stools in August 2003 and November 
2004.  In addition, a November 2007 private medical record 
seems to indicate that the veteran voiced no complaints with 
regard to black or bloody stools; however, there are marks on 
the document which are not conclusive either way.  
Furthermore, blood work results from November 2007 are in 
large part illegible.  Because the veteran has not had a VA 
examination since 2005, and because he now alleges that he 
has black, tarry stools, the Board is of the opinion that a 
VA examination should be scheduled in order to determine the 
current severity of his GERD with IBS.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated the veteran for GERD with IBS 
since November 2007.  After securing the 
necessary release, the RO/AMC should obtain 
these records.

2.  Schedule the veteran for a VA 
gastrointestinal examination for the 
purpose of determining the current 
severity of his service-connected GERD 
with IBS.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the appeal.  
All indicated studies and tests should be 
accomplished, and all symptoms and 
clinical findings should be discussed in 
detail.  The examiner should comment on 
whether the veteran has objective evidence 
of pain, vomiting, material weigh loss, 
hematemesis or melena.

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




